     Case 2:17-cv-01596-JAD-EJY Document 93
                                         92 Filed 07/20/20 Page 1 of 2



     WRIGHT, FINLAY & ZAK, LLP
 1
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
     Ramir M. Hernandez, Esq.
 3   Nevada Bar No. 13146
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     Attorneys for Defendant,
 6   LongVue Mortgage Capital Inc., as trustee for WestVue NPL Trust II
 7
                                  UNITED STATES DISTRICT COURT
 8
                                        DISTRICT OF NEVADA
 9
10
     RANDOLPH DAY,                                      Case No.: 2:17-cv-01596-JAD-EJY
11                                                            ORDER GRANTING
                    Plaintiff,                          JOINT MOTION TO EXTEND
12                                                      DEADLINE FOR DEFENDANTS TO
                                                        FILE MOTION TO DISBURSE
13   vs.                                                INJUNCTION BOND TO DEFENDANTS
14   LONGVUE MORTGAGE CAPITAL INC., as                  [SECOND REQUEST]
     trustee for WESTVUE NPL TRUST II; FIRST
15   AMERICAN SOLUTIONS, LLC, and DOES
16   I-X and ROE CORPORATIONS I-X,
     inclusive,                                                       ECF No. 92
17
                    Defendants.
18
19   ______________________________________

20          Plaintiff, Randolph Day (“Plaintiff”), and Defendant, LongVue Mortgage Capital Inc., as

21   trustee for WestVue NPL Trust II (“LongVue”) (collectively, the “Parties”), by and through their

22   respective counsels of record, hereby submit the following Joint Motion to extend LongVue’s

23   response deadline to file a motion to disburse the injunction bond to defendants [ECF No. 84]

24   from the current due date of July 20, 2020 to the new due date of August 20, 2020.

25          Previously, the Court had ordered an extension of the time for LongVue to file its Motion

26   from July 6, 2020 to July 20, 2020 [ECF No. 87].

27          The parties have conferred regarding this stipulation. The parties are in continuing

28   settlement discussions and seek this stipulation to see if they can come to a global settlement of




                                                Page 1 of 2
     Case 2:17-cv-01596-JAD-EJY Document 93
                                         92 Filed 07/20/20 Page 2 of 2




 1   the dispute, which includes the disbursement of the injunction bond. This is LongVue’s second
 2   request to extend time. This stipulation is made in good faith and is not for the purposes of
 3   delay. LongVue does not anticipate any further stipulations requesting an extension at this time.
 4
     Dated this 20th day of July, 2020.                  Dated this 20th day of July, 2020.
 5
 6   WRIGHT, FINLAY & ZAK, LLP                           GARMAN TURNER GORDON LLP

 7   /s/ Ramir M. Hernandez                              /s/ Eric R. Olsen
 8
     Darren T. Brenner, Esq.                             Eric R. Olsen, Esq.
 9   Nevada Bar No. 8386                                 Nevada Bar No. 3127
     Ramir M. Hernandez, Esq.                            Walter F. Fick
10   Nevada Bar No. 13146                                Nevada Bar No. 14193
     7785 W. Sahara Ave., Suite 200                      7251 Amigo Street, Suite 210
11
     Las Vegas, NV 89117                                 Las Vegas, NV 89119
12   Attorneys for Defendant, LongVue Mortgage           Attorneys for Plaintiff, Randolph Day
     Capital Inc., as trustee for WestVue NPL Trust
13   II
14
15
                                                         IT IS SO ORDERED:
16
17                                                       ___________________________________
                                                         UNITED STATES DISTRICT COURT
18                                                       JUDGE
19                                                                  7-20-2020
                                                         DATED: _________________________
20
21
22
23
24
25
26
27
28



                                                Page 2 of 2
